 
 
I
110th CONGRESS 2d Session 
S. 3341 
IN THE HOUSE OF REPRESENTATIVES 

September 23, 2008
Referred to the Committee on Oversight and Government Reform

AN ACT 
To reauthorize and improve the Federal Financial Assistance Management Improvement Act of 1999. 
 
 
1.Short titleThis Act may be cited as the Federal Financial Assistance Management Improvement Act of 2008. 
2.ReauthorizationSection 11 of the Federal Financial Assistance Management Improvement Act of 1999 (31 U.S.C. 6101 note) is amended— 
(1)in the section heading, by striking AND SUNSET; and 
(2)by striking and shall cease to be effective 8 years after such date of enactment. 
3.Website relating to Federal grantsSection 6 of the Federal Financial Assistance Management Improvement Act of 1999 (31 U.S.C. 6101 note) is amended— 
(1)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; 
(2)by inserting after subsection (d) the following: 
 
(e)Website relating to Federal grants 
(1)In generalThe Director shall establish and maintain a public website that serves as a central point of information and access for applicants for Federal grants. 
(2)ContentsTo the maximum extent possible, the website established under this subsection shall include, at a minimum, for each Federal grant— 
(A)the grant announcement; 
(B)the statement of eligibility relating to the grant; 
(C)the application requirements for the grant; 
(D)the purposes of the grant; 
(E)the Federal agency funding the grant; and 
(F)the deadlines for applying for and awarding of the grant. 
(3)Use by applicantsThe website established under this subsection shall, to the greatest extent practical, allow grant applicants to— 
(A)search the website for all Federal grants by type, purpose, funding agency, program source, and other relevant criteria; 
(B)apply for a Federal grant using the website; 
(C)manage, track, and report on the use of Federal grants using the website; and 
(D)provide all required certifications and assurances for a Federal grant using the website. ; and 
(3)in subsection (g), as so redesignated, by striking All actions and inserting Except for actions relating to establishing the website required under subsection (e), all actions. 
4.Report on implementationThe Federal Financial Assistance Management Improvement Act of 1999 (31 U.S.C. 6101 note) is amended by striking section 7 and inserting the following: 
 
7.Evaluation of implementation 
(a)In generalNot later than 9 months after the date of enactment of the Federal Financial Assistance Management Improvement Act of 2008, and every 2 years thereafter until the date that is 15 years after the date of enactment of the Federal Financial Assistance Management Improvement Act of 2008, the Director shall submit to Congress a report regarding the implementation of this Act. 
(b)Contents 
(1)In generalEach report under subsection (a) shall include, for the applicable period— 
(A)a list of all grants for which an applicant may submit an application using the website established under section 6(e); 
(B)a list of all Federal agencies that provide Federal financial assistance to non-Federal entities; 
(C)a list of each Federal agency that has complied, in whole or in part, with the requirements of this Act; 
(D)for each Federal agency listed under subparagraph (C), a description of the extent of the compliance with this Act by the Federal agency; 
(E)a list of all Federal agencies exempted under section 6(d); 
(F)for each Federal agency listed under subparagraph (E)— 
(i)an explanation of why the Federal agency was exempted; and 
(ii)a certification that the basis for the exemption of the Federal agency is still applicable; 
(G)a list of all common application forms that have been developed that allow non-Federal entities to apply, in whole or in part, for multiple Federal financial assistance programs (including Federal financial assistance programs administered by different Federal agencies) through a single common application; 
(H)a list of all common forms and requirements that have been developed that allow non-Federal entities to report, in whole or in part, on the use of funding from multiple Federal financial assistance programs (including Federal financial assistance programs administered by different Federal agencies); 
(I)a description of the efforts made by the Director and Federal agencies to communicate and collaborate with representatives of non-Federal entities during the implementation of the requirements under this Act; 
(J)a description of the efforts made by the Director to work with Federal agencies to meet the goals of this Act, including a description of working groups or other structures used to coordinate Federal efforts to meet the goals of this Act; and 
(K)identification and description of all systems being used to disburse Federal financial assistance to non-Federal entities. 
(2)Subsequent reportsThe second report submitted under subsection (a), and each subsequent report submitted under subsection (a), shall include— 
(A)a discussion of the progress made by the Federal Government in meeting the goals of this Act, including the amendments made by the Federal Financial Assistance Management Improvement Act of 2008, and in implementing the strategic plan submitted under section 8, including an evaluation of the progress of each Federal agency that has not received an exemption under section 6(d) towards implementing the strategic plan; and 
(B)a compilation of the reports submitted under section 8(c)(3) during the applicable period. 
(c)Definition of applicable periodIn this section, the term applicable period means— 
(1)for the first report submitted under subsection (a), the most recent full fiscal year before the date of the report; and 
(2)for the second report submitted under subsection (a), and each subsequent report submitted under subsection (a), the period beginning on the date on which the most recent report under subsection (a) was submitted and ending on the date of the report. . 
5.Strategic plan 
(a)In generalThe Federal Financial Assistance Management Improvement Act of 1999 (31 U.S.C. 6101 note) is amended— 
(1)by redesignating sections 8, 9, 10, and 11 as sections 9, 10, 11, and 12, respectively; and 
(2)by inserting after section 7, as amended by this Act, the following: 
 
8.Strategic plan 
(a)In generalNot later than 18 months after the date of enactment of the Federal Financial Assistance Management Improvement Act of 2008, the Director shall submit to Congress a strategic plan that— 
(1)identifies Federal financial assistance programs that are suitable for common applications based on the common or similar purposes of the Federal financial assistance; 
(2)identifies Federal financial assistance programs that are suitable for common reporting forms or requirements based on the common or similar purposes of the Federal financial assistance; 
(3)identifies common aspects of multiple Federal financial assistance programs that are suitable for common application or reporting forms or requirements; 
(4)identifies changes in law, if any, needed to achieve the goals of this Act; and 
(5)provides plans, timelines, and cost estimates for— 
(A)developing an entirely electronic, web-based process for managing Federal financial assistance, including the ability to— 
(i)apply for Federal financial assistance; 
(ii)track the status of applications for and payments of Federal financial assistance; 
(iii)report on the use of Federal financial assistance, including how such use has been in furtherance of the objectives or purposes of the Federal financial assistance; and 
(iv)provide required certifications and assurances; 
(B)ensuring full compliance by Federal agencies with the requirements of this Act, including the amendments made by the Federal Financial Assistance Management Improvement Act of 2008; 
(C)creating common applications for the Federal financial assistance programs identified under paragraph (1), regardless of whether the Federal financial assistance programs are administered by different Federal agencies; 
(D)establishing common financial and performance reporting forms and requirements for the Federal financial assistance programs identified under paragraph (2), regardless of whether the Federal financial assistance programs are administered by different Federal agencies; 
(E)establishing common applications and financial and performance reporting forms and requirements for aspects of the Federal financial assistance programs identified under paragraph (3), regardless of whether the Federal financial assistance programs are administered by different Federal agencies; 
(F)developing mechanisms to ensure compatibility between Federal financial assistance administration systems and State systems to facilitate the importing and exporting of data; 
(G)developing common certifications and assurances, as appropriate, for all Federal financial assistance programs that have common or similar purposes, regardless of whether the Federal financial assistance programs are administered by different Federal agencies; and 
(H)minimizing the number of different systems used to disburse Federal financial assistance. 
(b)ConsultationIn developing and implementing the strategic plan under subsection (a), the Director shall consult with representatives of non-Federal entities and Federal agencies that have not received an exemption under section 6(d). 
(c)Federal agencies 
(1)In generalNot later than 6 months after the date on which the Director submits the strategic plan under subsection (a), the head of each Federal agency that has not received an exemption under section 6(d) shall develop a plan that describes how the Federal agency will carry out the responsibilities of the Federal agency under the strategic plan, which shall include— 
(A)clear performance objectives and timelines for action by the Federal agency in furtherance of the strategic plan; and 
(B)the identification of measures to improve communication and collaboration with representatives of non-Federal entities on an on-going basis during the implementation of this Act. 
(2)ConsultationThe head of each Federal agency that has not received an exemption under section 6(d) shall consult with representatives of non-Federal entities during the development and implementation of the plan of the Federal agency developed under paragraph (1). 
(3)ReportingNot later than 2 years after the date on which the head of a Federal agency that has not received an exemption under section 6(d) develops the plan under paragraph (1), and every 2 years thereafter until the date that is 15 years after the date of enactment of the Federal Financial Assistance Management Improvement Act of 2008, the head of the Federal agency shall submit to the Director a report regarding the progress of the Federal agency in achieving the objectives of the plan of the Federal agency developed under paragraph (1). . 
(b)Technical and conforming amendmentSection 5(d) of the Federal Financial Assistance Management Improvement Act of 1999 (31 U.S.C. 6101 note) is amended by inserting , until the date on which the Federal agency submits the first report by the Federal agency required under section 8(c)(3) after subsection (a)(7). 
   Passed the Senate September 22 (legislative day, September 17), 2008. Nancy Erickson, Secretary   
